         Case 5:19-cv-01295-FB Document 13 Filed 02/11/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION



 DAVID S. RAY, individual and on behalf
 of other similarly situated persons,
       Plaintiff(s),
                                              Case No. 5:19-cv-01295-FB
 v.
 THE VILLA GROUP, INC., RESORTCOM
 INTERNATIONAL, LLC, MONTEREY
 FINANCIAL SERVICES, LLC,
       Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL

      NOW COMES David S. Ray by and through his attorney, James C. Vlahakis, and
pursuant to FRCP 41(a)(1)(A)(i), provides notice to this Honorable Court that Plaintiff, in
his individual capacity, is voluntarily dismissing Defendants Villa Group, Inc. and
ResortCom International, LLC with prejudice. The voluntary dismissal of Defendants
Villa Group, Inc. and ResortCom International, LLC is appropriate as neither of them
have answered. Plaintiff shall file a First Amended Complaint against Monterey
Financial Services, LLC.
      Pursuant to this Notice of Voluntary Dismissal, Plaintiff shall bear his own fees
and costs as to Defendants Villa Group, Inc. and ResortCom International, LLC, and the
claims of putative class members against these two defendants shall be dismissed
without prejudice.

      Respectfully submitted, on behalf of
      Plaintiff DAVID S. RAY, individually,
      and as the representative of a class
      of similarly situated persons

      /s/ Alexander J. Taylor
      SULAIMAN LAW GROUP, LTD.
      2500 South Highland Avenue, Suite 200
      Lombard, Illinois 60148
      Telephone: (630) 575-8181
      ataylor@sulaimanlaw.com
        Case 5:19-cv-01295-FB Document 13 Filed 02/11/20 Page 2 of 2




                            CERTIFICATE OF SERVICE
I, Alexander J. Taylor, an attorney, certify that I filed the foregoing document
with the Clerk of Court using the CM/ECF system on February 11, 2020. I certify
that all participants in this case are registered CM/ECF users and that service
will be accomplished by the CM/ECF system.


                                                       /s/ Alexander J. Taylor
                                                      Alexander J. Taylor, Esq.
                                                           Attorney for Plaintiff
